Citation Nr: 0431776	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right foot 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty in the United 
States Navy from July 1974 to July 1977 and from May 1978 to 
May 1980; he served in the United States Army from May 1981 
to May 1984.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).  

The veteran's initial claims in September 1999 included 
entitlement to service connection for back disability.  A 
January 2004 Decision Review Officer decision granted 
entitlement to service connection for degenerative disc 
disease of the lumbar spine (low back disability) and 
assigned a 10 percent evaluation effective September 21, 
1999.  The veteran timely appealed the initial rating 
assigned to his low back disability.  


FINDINGS OF FACT

1.  The medical evidence of record does not show right 
shoulder disability due to service.  

2.  A January 1988 rating decision denied the veteran's claim 
of entitlement to service connection for right foot 
disability. 

3.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim has not ben received since the January 1988 rating 
decision.

4.  Manifestations of the veteran's service-connected low 
back disorder prior to September 26, 2003, include severe 
limitation of motion with flexion of the back at 30 degrees. 


5.  Current manifestions of the veteran's service-connected 
low back disorder include limitation of motion with flexion 
to 85 degrees, with a combined range of motion of the 
thoracolumbar spine at 215 degrees, without evidence of 
muscle spasm or guarding.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for right foot disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1100 (2004).     

3.  The criteria for a rating of 40 percent prior to June 10, 
2004 for service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2004).

4.  The criteria for a rating in excess of 10 percent 
beginning June 10, 2004 for service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In February 2001, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection, 
to include service connection for low back disability.  The 
February 2001 notification would apply to the original issue 
of entitlement to service connection for low back disability 
and to the downstream issue of entitlement to an initial 
evaluation in excess of 10 percent for service-connected low 
back disability.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  

In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  Private medical evidence was subsequently added to 
the claims file.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  VA did not 
specifically ask for all evidence in the veteran's 
possession.  However, the veteran noted in a July 2004 
statement that he had stated his case completely and wanted 
it forwarded to the Board immediately.  Hence, no evidence 
has been lost to the record, and there is no failure to 
assist the appellant simply because VA did not explicitly ask 
him to submit all evidence in his possession.  Based on this 
record, the Board finds that the VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
issue on appeal involving the matter of whether a previously 
denied claim may be reopened, VA's duty to assist the veteran 
in the development of his claim is not triggered unless and 
until the claim is reopened.  See 38 U.S.C.A. § 5103A.  

With respect to the issue of entitlement to service 
connection for right shoulder disability, the Board would 
note that an examination with nexus opinion was provided in 
July 2001.  Additionally, an examination of the veteran's 
spine was conducted in June 2004.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the claims.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  


Service Connection Claim 

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Factual Basis

The veteran's service medical records do not reveal any 
specific complaints or findings of a right shoulder 
disability, although he did have left shoulder strain in 
October 1983, possibly due to lifting heavy material.  
Subsequent to service discharge, the only postservice medical 
reference to right shoulder disability was not until July 
2001, when the veteran complained on VA examination that he 
had injured his right shoulder in service.  Physical 
examination revealed full range of motion of the right 
shoulder.  The diagnosis was right shoulder pain, no 
pathology identified.  The examiner concluded that the right 
shoulder problem was not related to service because there was 
no evidence of a pathologic process.  

Analysis

The veteran has contended that he has a right shoulder 
disability as a result of service injury.  


As noted above, in order to warrant entitlement to service 
connection, there must be medical evidence of disability 
in service, medical evidence of current disability, and 
medical evidence of a causal connection between the 
current disability and service.  The Board notes that 
there is no medical evidence in service of a right 
shoulder disorder, and the only postservice medical 
evidence relevant to the right shoulder is the July 2001 
VA examination that did not find any right shoulder 
pathology.  With respect to a nexus opinion, the Board 
notes that the only nexus opinion on file, dated in July 
2001, is against the veteran's claim because it was 
concluded that there was no evidence that the veteran had 
a right shoulder disability due to service.  Consequently, 
service connection for right shoulder disability is not 
warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

New And Material Evidence Claim

Law and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim. 

VA must follow a two-step process in evaluating previously 
denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis, either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented, will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim prior to August 29, 
2001, the earlier version of the law is applicable in this 
case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Factual Background

The issue of entitlement to service connection for right foot 
disability was denied by the RO in January 1988 because the 
veteran's service medical records are negative for foot 
trauma.  



Previously considered evidence

The evidence of record at the time of the January 1988 
rating decision were the veteran's service medical records 
and VA outpatient records dated from March to November 
1987.  

According to the veteran's service medical records, pes 
planus was noted in July 1981 during the veteran's last 
period of active duty.  There is no evidence of right foot 
trauma in service.  

There is no reference to a right foot disability in the VA 
treatment records dated from March to November 1987.

The additional evidence

Evidence received since January 1988 consists of private 
treatment records beginning in January 1997, VA treatment 
records beginning in December 1998, VA examination reports 
beginning in March 1999, and statements by and on behalf 
of the veteran.  

The only postservice medical evidence relevant to right 
foot disability are private outpatient records dated in 
January 2002 and January 2003.  The veteran complained of 
right foot pain in January 2002, and the assessment was 
right foot pain of unknown cause due to acute injury.  The 
veteran complained in January 2003 of right foot pain that 
began while he was on a business trip in Florida; the 
assessment was acute gout.  

Analysis

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).


The issue of entitlement to service connection for right foot 
disability was denied by the RO in January 1988 because there 
was no evidence of right foot trauma in service.   

The medical evidence received by VA since January 1988 does 
not refer to right foot disability until January 2002 and 
does not relate the veteran's current complaints to service.  
In other words, there is no medical nexus opinion linking a 
current right foot disability to service.  

Although the veteran has contended that he has a right foot 
disability as a result of service, the veteran's contentions 
cannot be used to establish a nexus between an alleged 
current disability and service because a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Consequently, the additional evidence received since the 1988 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As the veteran has not submitted competent medical evidence 
that shows a right foot disorder in service and a current 
right foot disability that is due to his military service, 
his claim may not be reopened.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability).  

Because the evidence submitted since January 1988 is not new 
and material, the claim of service connection for right foot 
disability is not reopened and the benefit sought on appeal 
remains denied.  Moreover, the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, and the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).



Initial Rating Issue 

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004)  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Based on the above procedural history, the Board finds that 
the veteran's claim for an initial rating in excess of 10 
percent for service-connected low back disability is an 
original claim that was placed in appellate status by a 
notice of disagreement expressing disagreement with the 
initial rating award dated in January 2004.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45(f).

Factual Background

The veteran complained in VA treatment records dated in 
August 1987 of low back pain. 

According to a January 1997 medical report from True 
Chiropractic Center, the veteran was injured in a motor 
vehicle accident in August 1996.  Dorsolumbar motion included 
90 degrees of flexion, 25 degrees of extension, 30 degrees of 
rotation to the left, 20 degrees of rotation to the right 
with pain, 20 degrees of left lateral flexion, and 25 degrees 
of right lateral flexion.  X-rays showed posteriorly narrowed 
disc spaces between L5-S1.  The diagnoses included 
subluxation complex of L4-L5, lumbar strain-sprain, and 
lumbar intersegmental dysfunction.

VA outpatient records dated from July 1999 to June 2004 
reveal that the veteran's joint pain was under good control 
in March 2001.  

VA examined the veteran's spine on July 3, 2001.  X-rays 
showed minimal osteophyte formation at L1-2 and L3-4.  It was 
separately noted that x-rays of the lumbar spine showed mild 
narrowing at the L5-S1 disc space.  Flexion of the back was 
30 degrees, extension was 10 degrees, rotation was 30 
degrees, and lateral bending was 20 degrees.  The veteran 
described the severity of his back pain as seven out of ten, 
with ten being the worst.  According to an addendum to this 
examination dated in August 2001, the diagnosis was chronic 
low back pain due to degenerative disc disease at L5-S1, was 
as likely as not caused by injury in the service.

The veteran complained on VA examination of the spine on June 
10, 2004 of constant back pain and discomfort.  He said that 
he had had flare-ups that required bed rest for three to five 
days, but there had not been any flare-ups resulting in 
incapacitation during the previous year.  He also said that 
when he had flare-ups, he was unable to function.  He also 
noted minor flare-ups that did not cause a change in his work 
habits.  He did not have weight loss, numbness, weakness, 
bowel or bladder problems.  He was able to walk an unlimited 
distance.  The veteran said that he was functional for all 
activities of daily living.  On physical examination, the 
veteran's gait was normal.  There were no muscle spasms, 
however, there was marked tenderness in the paraspinal lumbar 
areas.  Forward flexion of the lumbar spine was to 85 
degrees, with pain beginning at 70 degrees; backward 
extension was to 20 degrees with complaints of stiffness.  
Right and left lateral flexion was to 25 degrees without pain 
and bilateral rotation was to 30 degrees without pain.  There 
was no weakness of the lumbar spine with repetitive motion 
but there was pain.  The veteran did not have ankylosis or a 
fixed deformity of the spine.  He said that he was able to 
accomplish his job as a trucker 99 percent of the time 
because he was not required to load or unload his vehicle; 
however, when he was required to load or unload his vehicle, 
he had back pain that night or the next day.  

On neurological evaluation during VA examination in June 
2004, there were no complaints of numbness or pain in the 
extremities.  Motor strength of the lower extremities was 
5/5.  X-rays of the lumbar spine again showed degenerative 
changes.  The orthopedic diagnosis was myofascial pain 
syndrome of the lumbar spine with mild degenerative joint 
disease.  It was noted that there was no x-ray evidence for 
intervertebral disc disease and that there were no 
incapacitating episodes involving the lumbar spine during the 
previous year.  

Specific Schedular Criteria

The veteran's low back disability was granted a 10 percent 
disability rating under Diagnostic Code 5293, effective in 
September 1999.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome effective on September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 26, 2003 in our appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to September 23, 2002

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating; mild 
intervertebral disc syndrome is rated at 10 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

As of September 23, 2002

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; and a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks, but less than six weeks.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, rate at 20 percent; with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, rate at 10 percent.  
This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.


Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Prior to September 26, 2003

Prior to the 2003 revision, a rating based on limitation of 
motion of the lumbar spine was available under 38 C.F.R. §  
4.71a, Diagnostic Code 5003 and/or 5292, and a rating based 
on lumbosacral strain was available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).

Under Diagnostic Code 5292, a 10 percent evaluation was 
assigned for slight limitation of motion, a 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 40 percent evaluation was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Under Diagnostic Code 5295, a 10 percent evaluation was 
assigned for characteristic pain on motion, a 20 percent 
evaluation was assigned for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position, and a 40 percent evaluation was assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Beginning September 26, 2003

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  A 20 percent evaluation is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 10 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; or the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2004).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2004).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2004).  

Analysis

The veteran contends that an initial evaluation in excess of 
10 percent is warranted for service-connected low back 
disability.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Prior to September 26, 2003

The evidence on file prior to September 26, 2003 primarily 
involves the January 1997 private medical report and the July 
and August 2001 VA examination findings.  Flexion of the 
lumbar spine was to 90 degrees and extension was to 30 
degrees with pain in January 1997.  However, when examined by 
VA on July 3, 2001, the veteran complained of back pain, and 
flexion was to only 30 degrees and extension was to only 10 
degrees.  Although it is unclear why the veteran had 
significant limitation of motion of the lumbar spine in July 
2001, as x-rays of the lumbar spine in July 2001 show only 
mild or minimal degenerative changes, the limitation of 
motion on examination on July 3, 2001 is severe and warrants 
a 40 percent evaluation under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

Because a 40 percent evaluation is the maximum schedular 
evaluation provided for low back strain or limitation of 
motion prior to September 26, 2003 absent ankylosis, and 
there is no evidence of lumbar ankylosis on file, an 
evaluation higher than 40 percent prior to September 26, 2003 
is not warranted, including under DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See Johnston v. Brown, 10 Vet. App. 80, 84-
85 (1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion and a higher rating requires 
ankylosis, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable).

Although the veteran's low back disability was rated by the 
RO in January 2004 under Diagnostic Code 5293, the Board 
finds that the veteran's service-connected low back 
disability is most appropriately rated under Diagnostic Code 
5292 for limitation of motion and degenerative arthritis as 
x-rays in July 2001 show degenerative changes of the lumbar 
spine with no medical evidence of record of intervertebral 
disc symptomatology.  

As of September 26, 2003

Under the schedular criteria effective September 26, 2003, a 
10 percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees.  To warrant a 20 percent evaluation, 
forward flexion of the thoracolumbar spine must be greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  A 40 percent evaluation is for 
assignment with forward flexion of the thoracolumbar spine of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment with unfavorable ankylosis of the entire 
thoracolumbar spine.  Id. 

Prior to the VA examination conducted in June 2004, the last 
medical evidence of record was the VA examination conducted 
in July 2001.  This examination found flexion of the back was 
limited to 30 degrees.  Accordingly, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5242, a 40 percent 
evaluation is warranted.  A 50 percent evaluation is not 
warranted as unfavorable ankylosis of the entire 
thoracolumbar spine has not been shown.

When examined by VA in June 2004, flexion of the lumbar spine 
was 85 degrees and the combined range of motion of the 
thoracolumbar spine was 215 degrees; there was no evidence of 
muscle spasm or guarding.  Therefore, the range of motion 
findings on examination on June 10, 2004 warrant a 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  A rating in excess of 10 percent is 
not warranted as forward flexion of the thoracolumbar spine 
is greater than 60 degrees and the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees.  
Additionally, there is no evidence in June 2004 of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis

Because the disability rating for the veteran's service-
connected low back disability is rated under a code for 
limitation of motion, the Board has reviewed the evidence in 
order to determine whether the disability could be assigned 
an additional disability rating under 38 C.F.R. §§ 4.40 and 
4.45.  However, there were no complaints or findings on VA 
examination in June 2004 of weakened movement, fatigability, 
or incoordination of the low back.  There are references in 
June 2004 to flare-ups, but it was reported that the veteran 
was able to walk unlimited distances and was able to do his 
job 99 percent of the time.  Consequently, an increased 
evaluation is not warranted under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45. 

Again, although the veteran's low back disability was rated 
by the RO under the provisions for intervertebral disc 
syndrome, the Board finds that the veteran's service-
connected low back disability is most appropriately rated 
under Diagnostic Code 5242 for degenerative arthritis as x-
rays in June 2004 show degenerative changes of the lumbar 
spine with no medical evidence on file of intervertebral disc 
symptomatology.  

Based on the evidence on file, the Board concludes that 
staged ratings are warranted as noted above for the veteran's 
service-connected low back disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2004).  The Board finds that, while the 
veteran's service-connected low back disability clearly 
causes some functional impairment, as evidenced by the 
assigned evaluations, there is no evidence demonstrating that 
the service-connected low back disability markedly 
interferences with employment.  In fact, the veteran was 
working as a truck driver when examined in June 2004, and 
reported that he was able to accomplish his job 99 percent of 
the time and that he was functional for all activities of 
daily living.  Additionally, the findings on VA examination 
in June 2004 do not show any muscle spasm, loss of strength 
or sensation, or significant loss of motion.  Further, there 
is no evidence that the veteran has been hospitalized due to 
his low back disability.  Accordingly, the RO's decision not 
to refer the issue for extraschedular consideration to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right shoulder disability is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right foot disability 
not having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.

Entitlement to a 40 percent disability rating for service-
connected low back disability is granted from July 3, 2001 to 
June 10, 2003, subject to the controlling regulations 
applicable to the payment of monetary benefits.


Entitlement to a rating in excess of 10 percent for service-
connected low back disability beginning June 10, 2003, is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



